DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
5.    The term “computer readable storage media" recited in claims 11 and 18 have been interpreted to cover only non-transitory and physical computer readable storage media in view of par 0106 the phrase “computer storage medium,” and variations thereof, does not include waves or signals per se or communication media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2019/0238327 in view of Kurian US 2017/0331810.

 	As per claim 1, Li discloses a computer-implemented method for a user account to access a slice of data, comprising: 
 	sending a plurality of ticket requests to a plurality of nodes of a permissioned blockchain, each request including user credentials, an identifier of the user account, and an identifier of the slice of data (fig.3, par 0098 , 100: sending an authorizing blockchain apparatus a block data request, i.e. ticket requests, carrying a requesting blockchain apparatus identifier and authorization information, so that the authorizing blockchain apparatus verifies whether the authorization information , i.e. token, corresponding to locally-stored requesting blockchain apparatus identifier is matched with the authorization information in the block data request), a node of the permissioned blockchain to : 
 	select the access level block associated with the user account and the slice of data based on the identifier of the user account and the identifier of the slice of data, and query the selected access level block to determine whether the user credentials are valid ( par 0137 the blockchain application in the authorizing blockchain apparatus may select any blockchain node in the blockchain apparatus as a target blockchain node, send a registration propose request to the target blockchain node, the target blockchain node sends an authorization propose request carrying the requesting blockchain apparatus identifier to all other blockchain nodes in the authorizing blockchain apparatus); 
 	determining if a consensus for allowing the user account to access the slice of data exists based on the determinations made by each of the plurality of nodes whether the user credentials are valid (par 0139 then the plurality of blockchain nodes of the authorizing blockchain apparatus determine, i.e. determining,  whether to agree the authorization request of the requesting blockchain apparatus through the consensus mechanism directly according to the parameter information carried in the content and 0163 [0163] 308: the authorizing blockchain apparatus verifies whether the corresponding locally-stored authorization information matches with the authorization information in the block data request, and determines that they match with each other ); and 
 	retrieving the slice of data using the ticket received from at least one of the plurality of nodes( Fig.3, [0180] an obtaining module 21 configured to obtain , i.e. retrieving, a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier in the block data request received by the receiving module 20).  
 	
 	Li does not disclose query the selected access level block of determine whether the user credentials are valid;  a each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials, and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain. 

 	However Kurian discloses query the selected access level block of determine whether the user credentials are valid ( [0040] As such, access portal module 400 is configured to allow users/accessors the ability to search for blocks 130 within the blockchain by inputting one or more search terms 410 which may be responsive to attributes associated with tags 310. In the event, that a search term 410 is responsive to a tag or the tag's attributes, one or more blocks 130 are located within the blockchain and identified with the access portal to the user/accessor 330. The user/accessor 330 is granted access to the block 130 and the associated validated resources 140 by presentation/input of the security token 320. In specific embodiments of the invention, in which the tags 310, the blocks 130 and/or the security token 320 have control logic 340 applied thereto, the access that is granted to the user(s)/accessor(s) is conditional access based on the criteria/limitations defined by the control logic 34);  a each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials, and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain (par [0036] Access control module 300 is further configured to generate security tokens 320 that provide one or more designated users/accessors 330 access to a block 130 and the validated resources 140 associated with the block 130. In specific embodiments of the invention, a block holder or the like, identifies the one or more designated users/accessors 330 which the block holder desires to grant block access to and, in turn, the access control module 300 generates the security token/key 320 or the like. In specific embodiments of the invention, the access control module 300 may be configured to generate a separate security token 320 for each designated users/accessors 300 or, according to other embodiments of the invention, a block holder or the like may assign a single security token 320 to a designated group of users/accessors 330. Once generated, the security token 320 may be electronically communicated to the users/accessors 330 and/or the block holder or the like may deliver the security token to the users/accessors 330). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Li, based on the teaching of accessing the block based on the token of Kurian, because doing so providing the access control module is configured to, in response to generating one or more blocks within the blockchain network and validating (i.e., validating the resource and/or the identity of the resource holder/owner), thus, to improve the access control in the blockchain ( par 0006).

As per claim 3, Li in view of Kurian discloses the computer-implemented method of claim 1, Kurian discloses  wherein a nanoblock storing a record of the request is appended to each access level block associated with the user account and the slice of data (par 0028 A blockchain (otherwise referred to as a “block chain”) is a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).  

 As per claim 4, Li in view of Kurian discloses the computer-implemented method of claim 1, Kurian discloses wherein each of the plurality of nanoblocks are stored as a database, a data file, or a data table ( 0028] A blockchain (otherwise referred to as a “block chain”) is a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores).  

 As per claim 5, Li in view of Kurian discloses The computer-implemented method of claim 1, Kurian discloses wherein the user account is represented as an access level block replicated across a plurality of nodes of the permissioned blockchain ( par 0033 the block holder may desire to grant users/accessors access to the resources 140, i.e., access to the corresponding block 130. For example, in those embodiments of the invention, in which, the resources comprise financial resources the block holder may desire to grant a third-party (i.e., loan/mortgage holder) or a family member/beneficiary access to the financial resources. In addition, a block holder may configure a block and the associated resources as a reward to a designated or currently undesignated user/accessor based on completion or occurrence of a triggering event (e.g., a life event, threshold number of transactions or the like)).  

 As per claim 6. Li in view of Kurian discloses The computer-implemented method of claim 5, Kurian discloses wherein a nanoblock storing a record of the request is added to the access level block representing the user account ( par 0028 A blockchain (otherwise referred to as a “block chain”) is a distributed database that maintains resources, e.g., a list of data records).  

 As per claim 7. Li in view of Kurian discloses The computer-implemented method of claim 1, Kurian discloses wherein the slice of data is represented as an access level block replicated across a plurality of nodes of the permissioned blockchain (0036] /0047 Access control module 300 is further configured to generate security tokens 320 that provide one or more designated users/accessors 330 access to a block 130 and the validated resources 140 associated with the block 130. In specific embodiments of the invention, a block holder or the like, identifies the one or more designated users/accessors 330 which the block holder desires to grant block access to and, in turn, the access control module 300 generates the security token/key 320  ).  

 As per claim 8. Li in view of Kurian discloses The computer-implemented method of claim 7,Kurian discloses  wherein a nanoblock storing a record of the request is added to the access level block representing the slice of data (0030] The blockchain chain typically has two primary types of records. The first type is the resource or transaction type, which consists of the actual data stored in the block chain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain ).  


 As per claim 10. Li in view of Kurian discloses The computer-implemented method of claim 1, Kurian wherein a request for the user account to access a second slice of data is processed using a third access level block that is associated with the user account and the second slice of data ([0030] The blockchain chain typically has two primary types of records. The first type is the resource or transaction type, which consists of the actual data stored in the block chain. The second type is the block type, a second slice of data, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain. ).  

 	As per claim 11, Li discloses a system comprising:
 one or more processing units ( [0082] one or more processors.); and a computer-readable storage medium having computer-executable instructions stored thereupon, which, when executed by the one or more processing units (0085  a computer readable medium on which a computer program is stored, the program, when executed by a processor), cause the one or more processing units to: 
 send a plurality of ticket requests to a plurality of nodes of a permissioned blockchain, each request including user credentials, an identifier of the user account, and an identifier of the slice of data (fig.3, par 0098 , 100: sending an authorizing blockchain apparatus a block data request, i.e. ticket requests, carrying a requesting blockchain apparatus identifier and authorization information, so that the authorizing blockchain apparatus verifies whether the authorization information , i.e. toiken, corresponding to locally-stored requesting blockchain apparatus identifier is matched with the authorization information in the block data request), a node of the permissioned blockchain to : 
 	select the access level block associated with the user account and the slice of data based on the identifier of the user account and the identifier of the slice of data, and query the selected access level block to determine whether the user credentials are valid ( par 0137 the blockchain application in the authorizing blockchain apparatus may select any blockchain node in the blockchain apparatus as a target blockchain node, send a registration propose request to the target blockchain node, the target blockchain node sends an authorization propose request carrying the requesting blockchain apparatus identifier to all other blockchain nodes in the authorizing blockchain apparatus); 
 	determine if a consensus for allowing the user account to access the slice of data exists based on the determinations made by each of the plurality of nodes whether the user credentials are valid (par 0139 then the plurality of blockchain nodes of the authorizing blockchain apparatus determine, i.e. determining,  whether to agree the authorization request of the requesting blockchain apparatus through the consensus mechanism directly according to the parameter information carried in the content and 0163 308: the authorizing blockchain apparatus verifies whether the corresponding locally-stored authorization information matches with the authorization information in the block data request, and determines that they match with each other ); and 
 	retrieve the slice of data using the ticket received from at least one of the plurality of nodes( Fig.3, [0180] an obtaining module 21 configured to obtain , i.e. retrieving, a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier in the block data request received by the receiving module 20).  
 	
 	Li does not disclose query the selected access level block of determine whether the user credentials are valid;  a each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials, and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain. 

 	However Kurian discloses query the selected access level block of determine whether the user credentials are valid ( [0040] As such, access portal module 400 is configured to allow users/accessors the ability to search for blocks 130 within the blockchain by inputting one or more search terms 410 which may be responsive to attributes associated with tags 310. In the event, that a search term 410 is responsive to a tag or the tag's attributes, one or more blocks 130 are located within the blockchain and identified with the access portal to the user/accessor 330. The user/accessor 330 is granted access to the block 130 and the associated validated resources 140 by presentation/input of the security token 320. In specific embodiments of the invention, in which the tags 310, the blocks 130 and/or the security token 320 have control logic 340 applied thereto, the access that is granted to the user(s)/accessor(s) is conditional access based on the criteria/limitations defined by the control logic 34); 
 a each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials, and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain (par [0036] Access control module 300 is further configured to generate security tokens 320 that provide one or more designated users/accessors 330 access to a block 130 and the validated resources 140 associated with the block 130. In specific embodiments of the invention, a block holder or the like, identifies the one or more designated users/accessors 330 which the block holder desires to grant block access to and, in turn, the access control module 300 generates the security token/key 320 or the like. In specific embodiments of the invention, the access control module 300 may be configured to generate a separate security token 320 for each designated users/accessors 300 or, according to other embodiments of the invention, a block holder or the like may assign a single security token 320 to a designated group of users/accessors 330. Once generated, the security token 320 may be electronically communicated to the users/accessors 330 and/or the block holder or the like may deliver the security token to the users/accessors 330). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Li, based on the teaching of accessing the block based on the token of Kurian, because doing so providing the access control module is configured to, in response to generating one or more blocks within the blockchain network and validating (i.e., validating the resource and/or the identity of the resource holder/owner), thus, to improve the access control in the blockchain ( par 0006).

 	As per claim 12, Li in view of Kurian discloses the system of claim 11, Kurian discloses wherein every combination of user account, computing device requesting permission, location of the computing device requesting permission, and slice of data for which permissions have been granted are represented by separate access level blocks (par 0028 A blockchain (otherwise referred to as a “block chain”) is a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).  

 	As per claim 13, Li in view of Kurian discloses The system of claim 11, Kurian discloses  wherein the permissions can be added to, modified, or deleted by adding another nanoblock to the access level block (0028A blockchain is a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).  

 	As per claim 14, Li in view of Kurian discloses The system of claim 11, Kurian discloses wherein the slice of data comprises a table of a database, one or more rows of a table of data, a range of contiguous rows of a table of data, or one or more cells of a table of data (0028A blockchain distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).  

 	As per claim 15, Li in view of Kurian discloses The system of claim 11, Kurian discloses  wherein the permissions allow the slice of data to be read, written to, forwarded, or annotated (par 0028 A is a distributed database that maintains resources, e.g., a list of data records ).  

 	As per claim 16, Li in view of Kurian discloses The system of claim 11,Kurian discloses  further comprising a data capture device, wherein the permissions indicate a geographical location from which or a span of time during which the data capture device is authorized to capture data (0036] /0047 Access control module 300 is further configured to generate security tokens 320 that provide one or more designated users/accessors 330 access to a block 130 and the validated resources 140 associated with the block 130. In specific embodiments of the invention, a block holder or the like, identifies the one or more designated users/accessors 330 which the block holder desires to grant block access to and, in turn, the access control module 300 generates the security token/key 320).  

 	As per claim 17, Li in view of Kurian discloses The system of claim 16, Kurian discloses wherein the permissions further indicate where the captured data is authorized to be stored (0030The blockchain chain typically has two primary types of records. The first type is the resource or transaction type, which consists of the actual data stored in the block chain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain ).  

 	As per claim 18, Li discloses  A system comprising: 
one or more processing units ([0082] one or more processors ); and a computer-readable storage medium having computer-executable instructions stored thereupon, which, when executed by the one or more processing units, cause the one or more processing units to (0085  a computer readable medium on which a computer program is stored, the program, when executed by a processor ): 
cause a permissioned blockchain to be deployed to a plurality of nodes (fig.3, par 0098 , 100: sending an authorizing blockchain apparatus a block data request, i.e. ticket requests, carrying a requesting blockchain apparatus identifier and authorization information, so that the authorizing blockchain apparatus verifies whether the authorization information );
 establish a plurality of access level blocks (fig.3, par 0098 , 100: sending an authorizing blockchain apparatus a block data request, i.e. ticket requests, carrying a requesting blockchain apparatus identifier and authorization information, so that the authorizing blockchain apparatus verifies whether the authorization information , i.e. token, corresponding to locally-stored requesting blockchain apparatus identifier is matched with the authorization information in the block data request ), 
select nodes among the plurality of nodes for deployment of the access level block ( par 0137 the blockchain application in the authorizing blockchain apparatus may select any blockchain node in the blockchain apparatus as a target blockchain node, send a registration propose request to the target blockchain node, the target blockchain node sends an authorization propose request carrying the requesting blockchain apparatus identifier to all other blockchain nodes in the authorizing blockchain apparatus); and 
 	replicate the access level block to each of the selected nodes, such that, after replicating the access level blocks, there are at least two copies of each access level block on the permissioned blockchain (par 0139 then the plurality of blockchain nodes of the authorizing blockchain apparatus determine, i.e. determining,  whether to agree the authorization request of the requesting blockchain apparatus through the consensus mechanism directly according to the parameter information carried in the content and 0163 [0163] 308: the authorizing blockchain apparatus verifies whether the corresponding locally-stored authorization information matches with the authorization information in the block data request, and determines that they match with each other ).  
  	 Li does not disclose  wherein each access level block is configured to store a plurality of nanoblocks, wherein each nanoblock is an encrypted data store, wherein the plurality of access level blocks include an access level block for each unique combination of user account and data slice for which access to a data slice has been granted to a user account, and wherein the corresponding access level block for each unique combination of user account and data slice includes security credentials for the user account; and Newport IP, LLC38Docket: MS1-9469USfor each access level block of the plurality of access level blocks.

 	However Kurian discloses query the selected access level block of determine whether the user credentials are valid ( [0040] As such, access portal module 400 is configured to allow users/accessors the ability to search for blocks 130 within the blockchain by inputting one or more search terms 410 which may be responsive to attributes associated with tags 310. In the event, that a search term 410 is responsive to a tag or the tag's attributes, one or more blocks 130 are located within the blockchain and identified with the access portal to the user/accessor 330. The user/accessor 330 is granted access to the block 130 and the associated validated resources 140 by presentation/input of the security token 320. In specific embodiments of the invention, in which the tags 310, the blocks 130 and/or the security token 320 have control logic 340 applied thereto, the access that is granted to the user(s)/accessor(s) is conditional access based on the criteria/limitations defined by the control logic 34); 
 a each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials, and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain (par [0036] Access control module 300 is further configured to generate security tokens 320 that provide one or more designated users/accessors 330 access to a block 130 and the validated resources 140 associated with the block 130. In specific embodiments of the invention, a block holder or the like, identifies the one or more designated users/accessors 330 which the block holder desires to grant block access to and, in turn, the access control module 300 generates the security token/key 320 or the like. In specific embodiments of the invention, the access control module 300 may be configured to generate a separate security token 320 for each designated users/accessors 300 or, according to other embodiments of the invention, a block holder or the like may assign a single security token 320 to a designated group of users/accessors 330. Once generated, the security token 320 may be electronically communicated to the users/accessors 330 and/or the block holder or the like may deliver the security token to the users/accessors 330). 

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Li, based on the teaching of accessing the block based on the token of Kurian, because doing so providing the access control module is configured to, in response to generating one or more blocks within the blockchain network and validating (i.e., validating the resource and/or the identity of the resource holder/owner), thus, to improve the access control in the blockchain ( par 0006).

 	As per claim 19, Li in view of Kurian discloses  the system of claim 18, Kurian discloses wherein the permissioned blockchain is capable of performing cryptographic operations, including determining if a user account has been granted access to a slice of data based at least in part on the security credentials for the user accounts (0028A blockchain (otherwise referred to as a “block chain”) is a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).  

 	As per claim 20, Li in view of Kurian discloses the system of claim 19, Kurian discloses wherein the permissioned blockchain is further capable of storing records of the cryptographic operations as nanoblocks of the access level blocks (par 0028 A blockchainis a distributed database that maintains resources, e.g., a list of data records or the like. In specific embodiments of the invention the resources may comprise financial resources, such as a designated portion of one or more financial accounts. The security of the resources maintained within a blockchain is enhanced by the distributed nature of the block chain. A blockchain typically includes several nodes, which may be one or more systems, machines, computers, databases, data stores ).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 2019/0238327 in view of Kurian US 2017/0331810 in view of Strnad II US 2019/0311447(hereafter Strnad).


 	As per claim 2, Li in view of Kurian discloses the computer-implemented method of claim 1, the combination does not explicitly disclose wherein each access level block associated with the user account and the slice of data comprises a copy of a write-only ledger distributed across the plurality of nodes.  

 	However, Strnad discloses wherein each access level block associated with the user account and the slice of data comprises a copy of a write-only ledger distributed across the plurality of nodes ( par 0321 an access protocol defining various levels of access to data in the blockchain system as well as levels of permission to write new data onto the blockchain system, and data describing the homes that are the subject of the housing finance arrangements ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Li, based on the teaching of accessing the block based on the token of Kurian, doing so providing the access control module is configured to, in response to generating one or more blocks within the blockchain network and validating (i.e., validating the resource and/or the identity of the resource holder/owner), thus, to improve the access control in the blockchain ( par 0006).



 	
 	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 2019/0238327 in view of Kurian US 2017/0331810 in view of Ventura et al US 2018/0101842.

 	As per claim 9. Li in view of Kurian discloses The computer-implemented method of claim 1, Kurian discloses wherein a request for a second user account to access the slice of data is processed using a second access level block that is associated with the second user account and the slice of data ( [0030] The blockchain chain typically has two primary types of records. The first type is the resource or transaction type, which consists of the actual data stored in the block chain. The second type, i.e. second type of account block, is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the blockchain).  
 	The combination fails to disclose a second user account to access the slice of data from the blockchain.
 	However, Ventura discloses a second user account to access the slice of data from the blockchain (par 0011 a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger wherein the a request to the second user account to access the data from the ledger).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Li, based on the teaching of accessing the block based on the token of Kurian, based on the teaching of a second account to access the data in the stored distributed ledger of Ventura, because doing so providing user access to a set of data stored(par 0011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simos US 2022/0141231 in view of Yantis et al US 2022/0058633.

 	As per claim 1, Simos discloses a computer-implemented method for a user account to access a slice of data, comprising: 
 	sending a plurality of ticket requests to a plurality of nodes of a permissioned blockchain, each request including user credentials, an identifier of the user account, and an identifier of the slice of data (par 0083 and 0092  blockchain , i.e. notes, network 101 receives a request, i.e. ticket request, to view one or more data portions 150-155 of block entry 140 from a user which includes an access code associated with at least one access level (step 202). ), wherein each of the plurality of nodes stores an access level block associated with the user account and the slice of data, wherein the access level block is not associated with other user accounts or other slices of data, , and wherein each of the plurality of ticket requests causes a node of the permissioned blockchain to (0093] In a next operation, the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203). The access code may be designated to the user based on a user status, such as a government employee, package delivery employee, bank manager, parking garage customers and operators, etc. The access code may be determined based on an encrypted code (e.g., a private key or hash) given to user which is associated with an access level or data portion. The access code may further be validated based on a password, signature, fingerprint, barcode, processing chip, questionnaire, biometric, token, and any other method which may enable a user to verify authorization to access data portions 150-155 associated with an access level. ) : 
 	select the access level block associated with the user account and the slice of data based on the identifier of the user account and the identifier of the slice of data, and query the selected access level block to determine whether the user credentials are valid (par 0093 scenarios, data portions 150-155 may be separated into different blockchains or block entries based on their associated access level. In this scenario, access code 150 may be required to access the blockchain or block entry to view the portion of data associated with the access level); 
 	determining if a consensus for allowing the user account to access the slice of data exists based on the determinations made by each of the plurality of nodes whether the user credentials are valid ( par  0101 blockchain servers 305A-305N may maintain a separate block entry for the data portions associated with each of the access levels. Blockchain servers 305A-305N may evaluate. determine  the access code in the request with the block entries of blockchain 370 to identify the data portions associated with the access level. In some scenarios, blockchain servers 305A-305N may maintain a separate blockchain for the data portions associated with each of the access levels. Blockchain servers 305A-305N may then evaluate the access code in the request with blockchain 370 to identify the data portions associated with the access level.); and 
 	retrieving the slice of data using the ticket received from at least one of the plurality of nodes(par 0075 the customized view is generated by retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries  and 0101 The customized view of the block entry may then be generated by retrieving the portions associated with the access level using the pointer for each of the portions in the block entries).   
 	
 	Simos does not disclose query the selected access level block of determine whether the user credentials are valid; wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials. 

 	However Yantis discloses query the selected access level block of determine whether the user credentials are valid (par 0893 the verification system 306 receives a token verification request. The token verification request may include a token to be verified or a token identifier thereof. The verification system 306 may determine whether the token identifier of the token to be verified is stored on the distributed ledger 310. If it is not stored on the distributed ledger 310, the verification system 306 may deem the token to be invalid);  wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials ( 0880  the distributed ledger 310 may comport to other suitable protocols (e.g., Hashgraph, Byteball, Nano-Block Lattice). By storing tokens on a distributed ledger 310, the status of that token can be verified at any time by querying the ledger and trust that it is correct. By using the token approach to implementation, tokens cannot be copied and redeemed without permission). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Simons, based on the teaching of storing the token in the nanoblock after verifying the token identity of Yantis, because doing so providing the authentication to accessing the nanoblock in the ledger. 


	As per claim 11, Simos discloses a system comprising:
 one or more processing units ( 0216 optional co-processor device(s)) and a computer-readable storage medium having computer-executable instructions stored thereupon, which, when executed by the one or more processing units (par 0083 and 0092  blockchain , i.e. notes, network 101 receives a request, i.e. ticket request, to view one or more data portions 150-155 of block entry 140 from a user which includes an access code associated with at least one access level (step 202). ), cause the one or more processing units to: 
 	 send a plurality of ticket requests to a plurality of nodes of a permissioned blockchain, each request including user credentials, an identifier of the user account, and an identifier of the slice of data (0093] In a next operation, the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203). The access code may be designated to the user based on a user status, such as a government employee, package delivery employee, bank manager, parking garage customers and operators, etc. The access code may be determined based on an encrypted code (e.g., a private key or hash) given to user which is associated with an access level or data portion. The access code may further be validated based on a password, signature, fingerprint, barcode, processing chip, questionnaire, biometric, token, and any other method which may enable a user to verify authorization to access data portions 150-155 associated with an access level), a node of the permissioned blockchain to : 
 	select the access level block associated with the user account and the slice of data based on the identifier of the user account and the identifier of the slice of data, and query the selected access level block to determine whether the user credentials are valid ( par 0093 scenarios, data portions 150-155 may be separated into different blockchains or block entries based on their associated access level. In this scenario, access code 150 may be required to access the blockchain or block entry to view the portion of data associated with the access level); 
 	query the selected access level block to determine whether the user credential are valid(par 0097 search for records in the blockchain to assist in making decisions ).
 	receive a determine if a consensus for allowing the user account to access the slice of data exists based on the determinations made by each of the plurality of nodes whether the user credentials are valid (par  0101 blockchain servers 305A-305N may maintain a separate block entry for the data portions associated with each of the access levels. Blockchain servers 305A-305N may evaluate. determine  the access code in the request with the block entries of blockchain 370 to identify the data portions associated with the access level. In some scenarios, blockchain servers 305A-305N may maintain a separate blockchain for the data portions associated with each of the access levels. Blockchain servers 305A-305N may then evaluate the access code in the request with blockchain 370 to identify the data portions associated with the access level); and 
 	retrieve the slice of data using the ticket received from at least one of the plurality of nodes( par 0075 the customized view is generated by retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries  and 0101 The customized view of the block entry may then be generated by retrieving the portions associated with the access level using the pointer for each of the portions in the block entries).  
 	
 	Simos does not disclose query the selected access level block of determine whether the user credentials are valid; wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials. 

 	However Yantis discloses query the selected access level block of determine whether the user credentials are valid (par 0893 the verification system 306 receives a token verification request. The token verification request may include a token to be verified or a token identifier thereof. The verification system 306 may determine whether the token identifier of the token to be verified is stored on the distributed ledger 310. If it is not stored on the distributed ledger 310, the verification system 306 may deem the token to be invalid);  wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials ( 0880  the distributed ledger 310 may comport to other suitable protocols (e.g., Hashgraph, Byteball, Nano-Block Lattice). By storing tokens on a distributed ledger 310, the status of that token can be verified at any time by querying the ledger and trust that it is correct. By using the token approach to implementation, tokens cannot be copied and redeemed without permission). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Simons, based on the teaching of storing the token in the nanoblock after verifying the token identity of Yantis, because doing so providing the authentication to accessing the nanoblock in the ledger. 



	As per claim 18, Simos discloses  A system comprising: 
one or more processing units (0216 optional co-processor device(s)); and a computer-readable storage medium having computer-executable instructions stored thereupon, which, when executed by the one or more processing units, cause the one or more processing units to (par 0083 and 0092  blockchain , i.e. notes, network 101 receives a request, i.e. ticket request, to view one or more data portions 150-155 of block entry 140 from a user which includes an access code associated with at least one access level (step 202)): 
cause a permissioned blockchain to be deployed to a plurality of nodes (0093] the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203). The access code may be designated to the user based on a user status, such as a government employee,  package delivery employee, bank manager, parking garage customers and operators,);
 establish a plurality of access level blocks (0093] the access code is evaluated with the blockchain of block entries to identify one or more data portions associated with the access level (step 203). The access code may be designated to the user based on a user status, such as a government employee, package delivery employee, bank manager, parking garage customers and operators,), 
select nodes among the plurality of nodes for deployment of the access level block ( par 0093 scenarios, data portions 150-155 may be separated into different blockchains or block entries based on their associated access level. In this scenario, access code 150 may be required to access the blockchain or block entry to view the portion of data associated with the access level); 
 	query the selected access level block to determine whether the user credential are valid(par 0097 search for records in the blockchain to assist in making decisions ).
 	receive a determine if a consensus for allowing the user account to access the slice of data exists based on the determinations made by each of the plurality of nodes whether the user credentials are valid (par  0101 blockchain servers 305A-305N may maintain a separate block entry for the data portions associated with each of the access levels. Blockchain servers 305A-305N may evaluate. determine  the access code in the request with the block entries of blockchain 370 to identify the data portions associated with the access level. In some scenarios, blockchain servers 305A-305N may maintain a separate blockchain for the data portions associated with each of the access levels. Blockchain servers 305A-305N may then evaluate the access code in the request with blockchain 370 to identify the data portions associated with the access level); and 
 	retrieve the slice of data using the ticket received from at least one of the plurality of nodes( par 0075 the customized view is generated by retrieving the one or more data portions associated with the access level using the pointer for each of the plurality of data portions in the block entries  and 0101 The customized view of the block entry may then be generated by retrieving the portions associated with the access level using the pointer for each of the portions in the block entries).  
 	
 	Simos does not disclose query the selected access level block of determine whether the user credentials are valid; wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials. 

 	However Yantis discloses query the selected access level block of determine whether the user credentials are valid (par 0893 the verification system 306 receives a token verification request. The token verification request may include a token to be verified or a token identifier thereof. The verification system 306 may determine whether the token identifier of the token to be verified is stored on the distributed ledger 310. If it is not stored on the distributed ledger 310, the verification system 306 may deem the token to be invalid);  wherein the access level block comprises a plurality of nano blocks including a nanoblock storing a ticket usable to access the slice of data and a nanoblock storing data usable to confirm validity of the user credentials ( 0880  the distributed ledger 310 may comport to other suitable protocols (e.g., Hashgraph, Byteball, Nano-Block Lattice). By storing tokens on a distributed ledger 310, the status of that token can be verified at any time by querying the ledger and trust that it is correct. By using the token approach to implementation, tokens cannot be copied and redeemed without permission). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining the authorization information for accessing the block of Simons, based on the teaching of storing the token in the nanoblock after verifying the token identity of Yantis, because doing so providing the authentication to accessing the nanoblock in the ledger. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496